PER CURIAM.
The .above cause coming on to be heard on an appeal from, orders denying petitions for preliminary injunctions in the above cases, and after hearing the ease upon the record, the briefs of the parties and the arguments of counsel in open court, and after due consideration of the reasons, set forth in the oral ruling of the Court denying the issuance of the preliminary injunctions, and the Court being duly advised:
Now, therefore, it is ordered, adjudged and decreed that the orders of the District Court denying preliminary injunctions in the above cases be and are hereby affirmed.